FILED
                            NOT FOR PUBLICATION                             SEP 01 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50303

               Plaintiff - Appellee,             D.C. No. 3:14-cr-07038-GT

 v.
                                                 MEMORANDUM*
MIGUEL GUTIERREZ-PADILLA, a.k.a.
Ruben Bahena, a.k.a. Miguel Gutierrez
Padilla, a.k.a. Miguel Padilla Gutierrez,

               Defendant - Appellant.


                   Appeal from the United States District Court
                      for the Southern District of California
                  Gordon Thompson, Jr., District Judge, Presiding

                            Submitted August 25, 2015**

Before:        McKEOWN, CLIFTON, and HURWITZ, Circuit Judges

      Miguel Gutierrez-Padilla appeals from the consecutive 18-month sentence

imposed upon revocation of supervised release. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Gutierrez-Padilla argues that the district court denied him his right of

allocution before sentencing him on his violation of supervised release. The record

belies his claim. During a consolidated hearing, the court invited Gutierrez-Padilla

to speak before imposing sentence on his new conviction for illegal reentry and his

violation of supervised release. Thus, Gutierrez-Padilla was given “an opportunity

to make a statement and present any information in mitigation,” Fed. R. Crim. P.

32.1(b)(2)(E), before sentence was imposed. See United States v. Allen, 157 F.3d
661, 666 (9th Cir. 1998).

      Next, Gutierrez-Padilla alleges that the court failed to calculate his

Guidelines range. However, the record shows that the court adopted the correctly-

calculated Guidelines range proposed by the probation officer.

      Finally, Gutierrez-Padilla contends that his sentence is substantively

unreasonable. The district court did not abuse its discretion in imposing Gutierrez-

Padilla’s sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). The low-end

sentence is substantively reasonable in light of the 18 U.S.C. § 3583(e) sentencing

factors and the totality of the circumstances. See Gall, 552 U.S. at 51.

      AFFIRMED.




                                          2                                      14-50303